NUMBER 13-11-00264-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI–EDINBURG

KAREN CATOB,                                                             Appellant,

                                           v.

THE STATE OF TEXAS,                                                      Appellee.


                   On appeal from the 24th District Court
                         of Goliad County, Texas


                        MEMORANDUM OPINION

               Before Justices Rodriguez, Vela, and Perkes
                Memorandum Opinion by Justice Perkes

      Appellant, Karen Catob, appeals the trial court’s judgment revoking her community

supervision. In the underlying case, pursuant to a plea-bargain agreement, appellant

pleaded guilty to aggravated assault with a deadly weapon, a second-degree felony.

See TEX. PENAL CODE ANN. § 22.02 (West 1994). Pursuant to the plea agreement, the
trial court deferred adjudication of guilt, placed appellant on community supervision for a

period of ten years, and ordered appellant to pay the victim restitution. See TEX. CODE

CRIM. PROC. ANN. art. 42.037 (West Supp. 2010) (authorizing a convicting court to order a

defendant to make restitution to the victim of an offense).

       The State subsequently moved to adjudicate guilt and revoke appellant’s

community supervision, alleging she violated conditions of her community supervision.

At the revocation hearing, appellant pleaded true to the community-supervision violations

and the trial court received evidence. The trial court revoked appellant’s community

supervision, adjudicated guilt, sentenced appellant to a term of ten years of confinement

in the Texas Department of Criminal Justice, Institutional Division, and ordered her to pay

$86,759.18 in restitution.

       By a single issue, appellant argues her ten-year prison sentence violates her

due-process right under the United States Constitution to receive a sentence which is “not

more than necessary to accomplish all of the objectives of the Texas Penal Code.” See

U.S. CONST. amend. XIV; TEX. PENAL CODE ANN. § 1.02 (West 2006) (setting forth

objectives of the Texas Penal Code). Appellant states in her brief that “this argument is

foreclosed under current law but raises it in an adversarial fashion for purposes of

preserving error for possible further review.” We affirm.

                  I. FACTUAL AND PROCEDURAL BACKGROUND

       The record shows appellant struck the complainant with a car in 1997. The

complainant was seriously injured. Under the terms of appellant’s plea agreement with

the State, she was required to pay the complainant $100,000 in restitution.          In its


                                             2
December 2000 deferred-adjudication order, the trial court ordered that the restitution be

paid at a rate of $1,640 per month. However, the record shows that by the time of the

revocation hearing, appellant had violated the conditions of her community supervision

numerous times1 and had only paid the complainant approximately $13,000 in restitution.

Evidence at the revocation hearing showed that appellant told a community-supervision

officer that paying the restitution was “ridiculous,” so she just paid a little every month to

avoid having her community supervision revoked.

                                           II. ANALYSIS

        Emphasizing that she suffers from bipolar and “manic psychiatric disorders,”

appellant argues the sentence the trial court imposed is harsher than necessary to satisfy

all of the objectives of the Texas Penal Code and that the sentence therefore violates her

federal constitutional right to due process. See U.S. CONST. amend. XIV; TEX. PENAL

CODE ANN. § 1.02. Specifically, appellant argues a two-year prison sentence would have

been sufficient in this case.          See TEX. PENAL CODE ANN. § 12.33(a) (West 2011)

(providing the applicable punishment range for a second-degree felony is imprisonment

for between two and twenty years). Appellant did not raise this objection to the sentence

in the trial court, and the issue has not been preserved for appellate review. See TEX. R.

APP. P. 33.1(a); see also Idowu v. State, 73 S.W.3d 918, 921 (Tex. Crim. App. 2002)

(holding complaint about appropriateness of restitution order was not preserved for

appellate review); Temple v. State, 342 S.W.3d 572, 593 n.4 (Tex. App.—Houston [14th

        1
            The record shows appellant violated her community-supervision conditions by possessing a
controlled substance, possessing a controlled substance in a correctional facility, possessing drug
paraphernalia, and failing at least six times to report to the community-supervision department. Appellant
also violated the conditions on numerous occasions by her failure to pay monthly community-supervision
fees, attorney fees, restitution, and court costs.
                                                    3
Dist.] 2010, no pet.) (holding due-process complaint was not preserved for appellate

review). Appellant’s sole issue on appeal is overruled.

                                    III. CONCLUSION

      We affirm the trial court’s judgment.



                                                  ______________________
                                                  Gregory T. Perkes
                                                  Justice

Do not publish. Tex. R. App. P. 47.2(b).

Delivered and filed the
10th day of November, 2011.




                                              4